(5-31-2016) Company Name Place of Incorporation AD Fire Protection Systems Inc. Canada Agpro (N.Z.) Limited New Zealand Alteco Technik GmbH Germany API S.p.A. Italy Betumat Quimica Ltda. Brazil Bomat, Inc. Delaware (USA) Bondex International, Inc. Delaware (USA) Carboline Company Delaware (USA) Carboline Italia S.p.A. Italy Carboline Norge AS Norway CFM Consolidated, Inc. Washington (USA) Citadel Restoration and Repair, Inc. Minnesota (USA) Corgrate Fiberglass Systems, S.A. de C.V. Mexico Dane Color UK Limited England & Wales DAP Brands Company Delaware (USA) DAP Holdings, LLC Delaware (USA) DAP Products Inc. Delaware (USA) Day-Glo Color Corp. Ohio (USA) Dri-Eaz Products, Inc. Washington (USA) Dryvit Holdings, Inc. Delaware (USA) Dryvit Systems Inc. Rhode Island (USA) Euclid Admixture Canada Inc. Canada F T Morrell and Company Limited England & Wales F.T. Morrell (Ireland) Limited Ireland Failsafe Metering International Limited England & Wales Fibergrate Composite Structures Incorporated Delaware (USA) Finishworks, Inc. Ohio (USA) First Continental Services Co. Vermont (USA) Flowcrete (Hong Kong) Limited Hong Kong Flowcrete Asia Sdn. Bhd. Malaysia Flowcrete Europe Limited England & Wales Flowcrete Group Limited England & Wales Flowcrete International Ltd. England & Wales Flowcrete Norway AS Norway Flowcrete Sweden AB Sweden Flowcrete UK Ltd. England & Wales GJP Holdings Limited England & Wales Grupo StonCor, S.A. de C.V. (Mexico) Mexico Guardian Protection Products, Inc. Delaware (USA) HiChem Paint Technologies Pty. Limited Australia Holton Food Products Company Illinois (USA) Hummervoll Industribelegg AS Norway II Rep-Z, Inc. Pennsylvania (USA) Kirker Enterprises, Inc. Delaware (USA) Kirker Europe Limited Scotland Kirker International Holdings, LLC Delaware (USA) Kirker International Limited Scotland Kop-Coat New Zealand Limited New Zealand Kop-Coat, Inc. Ohio (USA) Krud Kutter, Inc. Georgia (USA) LBG Holdings, Inc. Delaware (USA) Mantrose-Haeuser Co., Inc. Massachusetts (USA) Martin Mathys NV Belgium Morrells Woodfinishes Limited England & Wales NatureSeal, Inc. (83% JV) Delaware (USA) New Ventures (UK) Limited England & Wales New Ventures Funding, LLC Delaware (USA) New Ventures II (UK) Limited England & Wales NMBFil, Inc. Ohio (USA) Pipeline and Drainage Systems Limited England & Wales Radiant Color NV wo NCIA Belgium RPM Canada Company Canada RPM Canada Investment Company Canada RPM Canada, a General Partnership Canada RPM CH, G.P. Delaware (USA) RPM Consumer Holding Company Delaware (USA) RPM Enterprises, Inc. Delaware (USA) RPM Europe Holdco B.V. Netherlands RPM FCP Belgium SPRL Belgium RPM Funding Corporation Delaware (USA) RPM Germany GmbH Germany RPM Holdco Corp. Delaware (USA) RPM Industrial Holding Company Delaware (USA) RPM International Inc. Delaware (USA) RPM Ireland IP Limited Ireland RPM Lux Enterprises S.ar.l. Luxembourg RPM Lux Holdco S.ar.l. Luxembourg RPM New Horizons Belgium SCRL Belgium RPM New Horizons C.V. Netherlands RPM New Horizons Italy S.r.l. Italy RPM New Horizons Netherlands B.V. Netherlands RPM New Horizons Spain, S.L.U. Spain RPM Performance Coatings Group, Inc. Delaware (USA) RPM United Kingdom G.P. England & Wales RPM Ventures C.V. Netherlands RPM Ventures Netherlands B.V. Netherlands RPM WFG Finishworks Holdings, Inc. Nevada (USA) RPM Wood Finishes Group, Inc. Nevada (USA) RPOW France S.A.S. France RPOW UK Limited England & Wales Rust-Oleum Argentina S.A. Argentina Rust-Oleum Brands Company Delaware (USA) Rust-Oleum Corporation Illinois (USA) Rust-Oleum International, LLC Delaware (USA) Rust-Oleum Netherlands BV Netherlands Skagit Northwest Holdings, Inc. Washington (USA) Specialty Products Holding Corp. Ohio (USA) StonCor Africa (Proprietary) Ltd. South Africa StonCor Corrosion Specialists Group Ltda. Brazil StonCor Group Inc. Delaware (USA) TCI, Inc. Georgia (USA) Tevco Enterprises, Inc. New Jersey (USA) The Euclid Chemical Company Ohio (USA) Tor Coatings Limited England & Wales Toxement, S.A. Colombia Tremco Barrier Solutions, Inc. Delaware (USA) Tremco Holdings, Inc. Delaware (USA) Tremco illbruck GmbH and Co. KG Germany Tremco illbruck Group GmbH Germany Tremco illbruck Limited England & Wales Tremco illbruck Productie B.V. Netherlands Tremco illbruck Produktion GmbH Germany Tremco illbruck SAS France Tremco Incorporated Ohio (USA) Tremco Roofing and Facility Services Private Limited India Universal Sealants (U.K.) Limited England & Wales Vandex Holding AG Switzerland Viapol Ltda. Brazil Watco UK Limited England & Wales Weatherproofing Technologies, Inc. Delaware (USA) Zinsser Brands Company Delaware (USA)
